United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1252
Issued: February 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 16, 2009 appellant, through counsel, filed a timely appeal from a March 18,
2009 decision of the Office of Workers’ Compensation Programs finding an overpayment of
compensation in the amount of $2,631.13. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the
Board has jurisdiction over the merits of this claim.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment of compensation in the amount of $2,631.13 for the period November 10
through 22, 2008; and (2) whether the Office properly denied waiver of recovery of the
overpayment.
FACTUAL HISTORY
On April 8, 2002 appellant, then a 53-year-old registered nurse, filed an occupational
disease claim for right hand/wrist carpal tunnel syndrome and right shoulder severe tendinitis.

The Office accepted that she sustained right wrist sprain, right carpal tunnel syndrome and right
shoulder strain and rotator cuff tear as a result of her employment.1 Appellant underwent right
shoulder surgery on August 30, 2007 and subsequently elected to receive wage-loss
compensation beginning August 30, 2007.
The record reflects that appellant received disability compensation of $5,253.15 every 28
days through November 22, 2008 by direct deposit. On November 10, 2008 she returned to
work in a limited-duty, full-time permanent position as a telephonic nurse case manager at the
employing establishment.
In a letter dated January 6, 2009, the Office made a preliminary determination that an
overpayment of $2,631.13 had been created from November 10 to 22, 2008. Appellant received
$5,253.15 compensation for the period October 26 to November 22, 2008, but should only have
received $2,622.02 in compensation from October 26 to November 9, 2008 as she returned to
work on November 10, 2008. She was overpaid $2,631.13. The Office found that appellant was
not at fault in creating the overpayment. Appellant was advised to submit an OWCP-20
overpayment recovery questionnaire form and supporting financial documents so that the Office
could consider the issue of waiver of the overpayment.2 No additional information was
submitted by appellant regarding the overpayment.
By decision dated March 18, 2009, the Office finalized its determination that appellant
received an overpayment of $2,631.13 from November 10 to 22, 2008. It denied waiver of the
overpayment on the grounds that appellant had not responded to the request for financial
information.
LEGAL PRECEDENT -- ISSUE 1
Section 8116 of the Federal Employees’ Compensation Act defines the limitations on the
right to receive compensation benefits. This section of the Act provides that while an employee
is receiving compensation, she may not receive salary, pay or remuneration of any type from the
United States, except in limited circumstances.3 Office regulations provide that compensation
for wage loss due to disability is available only for any periods during which an employee’s
work-related medical condition prevents him or her from earning the wages earned before the

1

Appellant has several other claims. Under case number xxxxxx681, date of injury, May 22, 2003, the Office
accepted a strain to the right hand, elbow, shoulder and tendinitis of right shoulder and hand due to a patient pulling
her to the ground. This claim had been doubled into the present claim. Under case number xxxxxx814, date of
injury, February 15, 2002, the Office denied appellant’s claim for stress.
2

By decision dated January 6, 2009, the Office denied authorization for reimbursement for home health attendant
care. By decision dated January 15, 2009, it found appellant’s employment effective November 10, 2008 fairly and
reasonably represented her wage-earning capacity and that she had no loss of wage-earning capacity. Appellant did
not appeal these decisions.
3

5 U.S.C. § 8116(a).

2

work-related injury.4 An employee is not entitled to compensation for total disability after
returning to full-time work.5
ANALYSIS -- ISSUE 1
Appellant does not contest that an overpayment of compensation was created. The record
establishes that she returned to full-time limited-duty work on November 10, 2008 at her regular
salary. She received wage-loss compensation through November 22, 2008. As noted,
compensation for wage loss is payable only for those periods when a claimant’s employmentrelated condition prevents her from earning her date-of-injury wages. Appellant received a
compensation payment covering the period October 26 to November 22, 2008. She was entitled
to wage-loss compensation only from October 26 to November 9, 2008. An overpayment of
compensation was created.
As to the amount of the overpayment, the Office found that appellant had received
$5,253.15 in compensation from October 26 to November 22, 2008, but should have received
$2,622.02 from October 26 to November 9, 2008. Subtracting $2,622.02 from $5,253.15 yields
$2,631.13 which is the amount of the overpayment of compensation that was created on this
case.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Act provides that adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.6 If a claimant is without fault in the creation of an overpayment, the Office
may only recover the overpayment if recovery would neither defeat the purpose of the Act nor be
against equity and good conscience.7
With respect to a claimant’s obligations to submit financial information, the Office
regulations provide that the individual who received the overpayment is responsible for
providing information about income, expenses and assets as specified by the Office. This
information is needed to determine whether or not recovery of the overpayment would defeat the
purpose of the Act, or be against equity and good conscience. This information will also be used
to determine the repayment schedule, if necessary. Failure to submit the requested information

4

20 C.F.R. § 10.500.

5

M.J., 60 ECAB ___ (Docket No. 09-469, issued August 24, 2009).

6

5 U.S.C. § 8129(b).

7

See 20 C.F.R. § 10.434. See also 20 C.F.R. § 10.436 (notes circumstances under which recovery of an
overpayment would defeat the purpose of the Act); 20 C.F.R. § 10.437 (notes circumstances under which recovery
of an overpayment would be against equity and good conscience).

3

within 30 days of the request shall result in denial of waiver and no further request for waiver
shall be considered until the requested information is furnished.8
ANALYSIS -- ISSUE 2
In its January 6, 2009 preliminary overpayment determination, the Office informed
appellant that she was not at fault in creating the overpayment and steps to take if she believed
that she should sought a waiver of the overpayment. It advised her to submit a completed
overpayment recovery questionnaire, as well as information and evidence regarding her income
and expenses, within 30 days.
Appellant did not respond. She did not submit any overpayment recovery questionnaire
form prior to the issuance of the Office’s final decision nor financial information outlining her
income and expenses. As appellant failed to submit the requested information, as required by
section 10.438 of its regulations, she is not entitled to a waiver.9 The Board finds that the Office
properly denied waiver of the overpayment.10
CONCLUSION
The Board finds that appellant received an overpayment in the amount of $2,631.13 from
November 10 to 22, 2008. The Board further finds that the Office properly denied waiver of the
overpayment.

8

Id. at § 10.438.

9

See T.S., 60 ECAB ___ (Docket No. 08-1604, issued March 13, 2009).

10

The Board notes that it does not have jurisdiction over repayment of the overpayment as the Office did not
direct repayment from continuing compensation. The Board’s jurisdiction is limited to reviewing those cases where
the Office seeks recovery from continuing compensation under the Act. See Judith A. Cariddo, 55 ECAB
348 (2004). See also Rose Carye, 50 ECAB 482, 487 (1999); Lewis George, 45 ECAB 144 (1993).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 18, 2009 is affirmed.
Issued: February 1, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

